internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-118819-98 date date legend estate a b date date date date trust amount charity court x this is in reply to your letter dated date requesting a ruling on behalf of estate regarding a proposed reformation of trust pursuant to sec_2055 of the internal_revenue_code the facts are represented to be as follows a died testate on date a executed a will on date and subsequently executed codicils to his will with the latest codicil executed on date the codicil executed on date created trust for the benefit of b under the terms of trust amount was to be placed in trust and b was to receive the income_for_life upon b’s death trust’s principal was to be paid to charity a charitable foundation established pursuant to decedent’s will trust does not currently qualify as a charitable_remainder_trust under sec_664 estate initiated reformation proceedings in court to reform trust in accordance with sec_2055 the proposed reformation is described below article fourth b of trust as reformed provides that in each taxable_year the trustees shall pay b during b’s lifetime a unitrust_amount equal to x percent of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year the unitrust_amount is to be decreased if the taxable_year is a short taxable_year or is the taxable_year of b’s death trust’s taxable_year is the calendar_year and the trustee is required to use the same valuation methods for each taxable_year article fourth c provides that the unitrust_amount is to be paid in equal quarterly installments from income and to the extent income is not sufficient from principal article fourth d provides that if the net_income for any taxable_year exceeds the unitrust_amount the trustees must add the excess to principal article fourth e provides that trust terminates upon b’s death under f when trust terminates the assets are to be distributed to charity if charity is a charity described in sec_170 and sec_2055 at that time if charity is not then described in sec_170 and sec_2055 f provides alternative distributions each of which requires that the organization or organizations receiving trust assets be described in sec_170 and sec_2055 at the time of distribution article fourth g provides that if the net fair_market_value of trust’s assets has been determined incorrectly for any taxable_year within a reasonable_time after the correct value is finally determined the trustee is to pay to b in the case of an undervaluation or b is to repay the trustee in the case of an overvaluation an amount equal to the difference between the unitrust_amount that should have been paid and the unitrust_amount that was actually paid article fourth g requires the trustees to prorate the unitrust_amount on a daily basis for a short taxable_year and for the taxable_year of b’s death under g the obligation to pay the unitrust_amount commences on the date of a’s death payment may be deferred however until the end of the taxable_year in which trust is funded provided interest is paid computed at the rate prescribed under sec_1 of the income_tax regulations compounded annually paragraph g provides that no additional contributions may be made to trust article fourth h provides that the trustees shall not engage in any act of self-dealing as defined in sec_4941 nor make any taxable_expenditures as defined in sec_4945 paragraph h provides that the trustees shall not retain any excess_business_holdings as defined in sec_4943 that would subject trust to tax under sec_4943 nor shall the trustees retain or acquire any investments that would subject trust to tax under sec_4944 paragraph h prohibits the trustees from making distributions that would subject trust to tax under sec_4942 paragraph h provides that no provision is to be construed to restrict the trustees from investing trust’s assets in a manner that could result in the annual realization of a reasonable amount of income on or gain from the sale or disposition of trust’s assets paragraph h provides that the trustees shall not invest trust’s assets in any manner that could cause trust to realize unrelated_business_taxable_income as defined in sec_512 and sec_513 nor shall the trustees borrow money if any such indebtedness could be deemed acquisition_indebtedness or cause trust to realize unrelated_debt-financed_income as defined in sec_514 article fourth i grants the trustees the power acting alone to amend trust in any manner required for the sole purpose of ensuring that trust qualifies and continues to qualify as a charitable_remainder_unitrust within the meaning of sec_664 estate requests a ruling that trust as reformed will not be subject_to sec_664 and will be a qualified charitable_remainder_unitrust within the meaning of sec_664 and the proposed reformation will be a qualified_reformation under sec_2055 sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage that is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in subsection g and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in the property is at least percent of the net fair_market_value of the property as of the date such property is contributed to the trust sec_664 was added to the code by the of the taxpayer_relief_act_of_1997 p l and generally applies to transfers in trust after date section b provides however that the amendment does not apply to transfers in trust under the terms of a will or other testamentary instrument executed on or before date if the decedent i dies before date without having republished the will or amended such instrument by codicil or otherwise or ii was on date under a mental_disability to change the disposition of his property and did not regain his competence to dispose_of such property before the date of his death sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate is determined by deducting from the value of the gross_estate all bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or education purposes and certain other fraternal and veterans organizations sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes to the person or for the use described in sec_2055 unless in the case of interests other than charitable_remainder interests described in sec_664 or pooled income funds described in sec_642 such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if- i any difference between- i the actuarial value determined as of the date of the decedent’s death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii in the case of any other interest the reformable_interest and the qualified_interest are for the same period and iii the change is effective as of the date of the decedent’s death sec_2055 provides that the term reformable_interest means any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for the provisions of sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that the restriction in sec_2055 does not apply if a judicial proceeding is commenced to change the charitable interest into a qualified_interest not later than the 90th day after the last date including extensions for filing the estate_tax_return if one is required to be filed under sec_2055 the term qualified_interest means an interest for which a deduction is allowable under sec_2055 under the provisions of trust prior to the proposed reformation the charitable_remainder interest was a reformable_interest because a deduction would have been allowable under sec_2055 for the charitable interest but for the requirements of sec_2055 b’s nonremainder interest terminates at the same time before and after the reformation the reformation will be effective as of the date of a’s death the actuarial value of the charitable_remainder interest in trust before the reformation is dollar_figure018 for each dollar_figure of trust corpus and the actuarial value of the charitable_remainder interest after the reformation will be dollar_figure572 for each dollar_figure of trust corpus the difference between the actuarial value of the qualified charitable_remainder interest determined as of the date of decedent’s death and the actuarial value as so determined of the reformable charitable_remainder interest will not exceed percent of the actuarial value of the reformable_interest trust as reformed contains provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 since a died on date1 prior to date sec_664 does not apply to trust and trust as reformed will meet the requirements of a charitable_remainder_unitrust under sec_664 as in effect prior to the enactment of sec_664 accordingly provided that the reformed trust is valid under applicable local law we conclude that the proposed reformation will be a qualified_reformation within the meaning of sec_2055 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by_______________________ george l masnik chief branch enclosure copy for sec_6110 purposes
